USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#:

DATEFILED: 2/a//207
UNITED STATES DISTRICT COURT TE FILED: _/aJ

SOUTHERN DISTRICT OF NEW YORK

 

WOLSELEY INVESTMENTS INC.,

Plaintiff, : 19-CV-106 (ALC)
~against- : ORDER

AMERICAN GUARANTEE AND LIABILITY
INSURANCE COMPANY,

Defendant.

 

ANDREW L. CARTER, JR., District Judge:

The Parties are hereby ORDERED to submit a Joint Status Report on or before March

20, 2020.
SO ORDERED.
Dated: February 21, 2020

New York, New York (rade Cu

ANDREW L. CARTER, JR.
United States District Judge

 

 

 
